Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura (US20100176768A1).
Regarding claim 1, Kimura teaches a threshold setting circuit (i.e. charging control circuit 50) (fig.1) comprising: a temperature reference multiplexer (i.e. temperature detection terminal TDET) (fig.1) that outputs a reference signal ([0045], temperature detection terminal TDET, which is a terminal for detecting the temperature of the secondary battery 81) of a plurality of reference signals ([0046], Accordingly, the temperature detection terminal TEDT can detect the temperature of the secondary battery 81 based on the input detected voltage); a temperature comparison circuit (i.e. temperature comparison part 10) (fig.1), coupled to said temperature reference multiplexer (implicit, as seen in fig.1), that compares a signal indicative of a temperature of a battery (e.g. combined signal of outputs of comparators 11-14) (fig.1) with said plurality of reference signals output from said temperature reference multiplexer to generate a plurality of result signals (e.g. outputs of comparators 11-14) (fig.1); and a threshold multiplexer (e.g. logic part 21) (fig.1), coupled to said temperature comparison circuit (implicit, as seen in fig.1), that selects at least one protection threshold (e.g. output of 21) (fig.1) from a plurality of protection thresholds according to said plurality of result signals ([0055], outputs, based on the temperature range signals, an output instruction signal to control charging current and/or charging voltage), wherein said at least one protection threshold is useful for determining whether said battery is in an abnormal condition ([0055], a temperature range where no current may be caused to flow at the time of charging, which depend on the temperature of the secondary battery 81 itself).
Regarding claim 2, Kimura teaches the threshold setting circuit of claim 1, wherein said plurality of result signals indicates a temperature range that said battery is in ([0053], temperature range signals indicating a temperature range in which the detected voltage is included are output), and said at least one protection threshold comprises an over-voltage threshold of a battery cell (e.g. secondary battery 81) (fig.1) in said battery when said battery is in said temperature range ([0053], in relation to the four reference temperatures, which temperature range the temperature of the secondary battery 82 is in).
Regarding claim 3, Kimura teaches the threshold setting circuit of claim 1, wherein said plurality of protection thresholds includes a plurality of over-voltage thresholds ([0055], logic circuit, outputs, based on the temperature range signals, an output instruction signal to control charging current and/or charging voltage), and wherein each over-voltage threshold of said plurality of over-voltage thresholds corresponds to at least one temperature range of a plurality of temperature ranges ([0055], temperature range where no current may be caused to flow at the time of charging, which depend on the temperature of the secondary battery 81 itself), and is useful for determining whether a battery cell (e.g. secondary battery 81) (fig.1) in said battery is in an over-voltage condition ([0055], in accordance with the detected temperature range).
Regarding claim 6, Kimura teaches the threshold setting circuit of claim 1, further comprising: a logic circuit (i.e. output control part 22) (fig.1), coupled to said temperature comparison circuit and said threshold multiplexer (implicit, as seen in fig.1), that receives said plurality of result signals in series (e.g. output of 21 is received in series by 22) (fig.1) and converts said plurality of result signals to a selection signal ([0056], output control part 22 … outputs charging current) that controls said threshold multiplexer to select said at least one protection threshold from said plurality of protection thresholds ([0056], the output control part 22 outputs a constant current such as the predetermined low current or high current according to the instruction).
Regarding claim 7, Kimura teaches a battery protection system (i.e. charging controller 100) (fig.1) ([0088], charging is stopped to perform control to protect the secondary battery 81) comprising: a threshold setting circuit (i.e. charging control circuit 50) (fig.1) operable for comparing a signal (e.g. output of temperature detection terminal TDET) (fig.1) indicative of a temperature of a battery ([0045], temperature detection terminal TDET, which is a terminal for detecting the temperature of the secondary battery 81) with a plurality of reference signals (e.g. outputs of comparators 11-14) (fig.1) to generate a plurality of result signals (e.g. combined signal of outputs of comparators 11-14) (fig.1) to determine a temperature range that said battery is in ([0047], outputs signals indicating a temperature range), and operable for selecting at least one protection threshold (e.g. output of 21) (fig.1) from a plurality of protection thresholds according to said plurality of result signals ([0055], outputs, based on the temperature range signals, an output instruction signal to control charging current and/or charging voltage); and an abnormality detection circuit (i.e. output control part 22) (fig.1), coupled to said threshold setting circuit (implicit, as seen in fig.1), operable for receiving said at least one protection threshold output from said threshold setting circuit (implicit, as seen in fig.1), and comparing said at least one protection threshold with a battery parameter ([0056], output instruction signal from the logic part 21) of said battery to generate a comparison result ([0056], output control part 22 … outputs charging current), wherein said comparison result indicates whether said battery is in an abnormal condition ([0055], a temperature range where no current may be caused to flow at the time of charging, which depend on the temperature of the secondary battery 81 itself) ([0056], the output control part 22 outputs a constant current such as the predetermined low current or high current according to the instruction).
Regarding claim 8, Kimura teaches the battery protection system of claim 7, wherein said at least one protection threshold comprises an over-voltage threshold ([0053], temperature range signals indicating a temperature range in which the detected voltage is included are output) of a battery cell (e.g. secondary battery 81) (fig.1) in said battery when said battery is in said temperature range ([0053], in relation to the four reference temperatures, which temperature range the temperature of the secondary battery 82 is in). 
Regarding claim 9, Kimura teaches the battery protection system of claim 7, wherein said plurality of protection thresholds includes a plurality of over-voltage thresholds ([0055], logic circuit, outputs, based on the temperature range signals, an output instruction signal to control charging current and/or charging voltage), and wherein each over-voltage threshold of said plurality of over-voltage thresholds corresponds to at least one temperature range of a plurality of temperature ranges ([0055], temperature range where no current may be caused to flow at the time of charging, which depend on the temperature of the secondary battery 81 itself), and is useful for determining whether a battery cell (e.g. secondary battery 81) (fig.1) in said battery is in an over-voltage condition ([0055], in accordance with the detected temperature range).
Regarding claim 14, Kimura substantially teaches the method limitations as stated in claim 1. Kimura further teaches protecting a battery (i.e. charging controller 100) (fig.1) ([0088], charging is stopped to perform control to protect the secondary battery 81).
Regarding claim 15, Kimura teaches the method for the same reasons as stated in claim 6.
Regarding claim 16, Kimura teaches the method for the same reasons as stated in claim 7.
Regarding claim 19, Kimura teaches the method for the same reasons as stated in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10-13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US20100176768A1) and further in view of Hsieh (Y. Hsieh, J. Wu and Q. Kuo, "A Li-ion battery string protection system," 2011 International Conference on Applied Electronics, 2011, pp. 1-4).
Regarding claim 4, Kimura teaches the threshold setting circuit of claim 1, wherein said plurality of result signals indicates a temperature range that said battery is in ([0053], temperature range signals indicating a temperature range in which the detected voltage is included are output), and said at least one protection threshold comprises an over-signal threshold of said battery when said battery is in said temperature range ([0053], in relation to the four reference temperatures, which temperature range the temperature of the secondary battery 82 is in).
Kimura does not explicitly teach that over-signal threshold is over-current threshold.
Hsieh teaches in a similar field of endeavor of battery protection, that an over-signal threshold which is an over-current threshold can be used (e.g. flowchart block of over-current?) (fig.7) (also refer to current detection block and controller) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the over-current threshold in Kimura, as taught by Hsieh, as it provides the advantage of additional safety operation environment when current variable is included.
Regarding claim 5, Kimura teaches the threshold setting circuit of claim 1, wherein said plurality of protection thresholds includes a plurality of over-signal thresholds ([0055], logic circuit, outputs, based on the temperature range signals, an output instruction signal to control charging current and/or charging voltage), and wherein each over-signal threshold of said plurality of over-signal thresholds corresponds to at least one temperature range of a plurality of temperature ranges ([0055], temperature range where no current may be caused to flow at the time of charging, which depend on the temperature of the secondary battery 81 itself), and is useful for determining whether said battery is in an over-signal condition ([0055], in accordance with the detected temperature range).
Kimura does not explicitly teach that over-signal threshold is over-current threshold.
Hsieh teaches in a similar field of endeavor of battery protection, that an over-signal threshold which is an over-current threshold can be used (e.g. flowchart block of over-current?) (fig.7) (also refer to current detection block and controller) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the over-current threshold in Kimura, as taught by Hsieh, as it provides the advantage of additional safety operation environment when current variable is included.
Regarding claim 10, Kimura teaches the battery protection system of claim 7, wherein said at least one protection threshold comprises an over-signal threshold of said battery when said battery is in said temperature range ([0053], in relation to the four reference temperatures, which temperature range the temperature of the secondary battery 82 is in).
Kimura does not explicitly teach that over-signal threshold is over-current threshold.
Hsieh teaches in a similar field of endeavor of battery protection, that an over-signal threshold which is an over-current threshold can be used (e.g. flowchart block of over-current?) (fig.7) (also refer to current detection block and controller) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the over-current threshold in Kimura, as taught by Hsieh, as it provides the advantage of additional safety operation environment when current variable is included.
Regarding claim 11, Kimura teaches the battery protection system of claim 7, wherein said plurality of protection thresholds includes a plurality of over-signal thresholds ([0055], logic circuit, outputs, based on the temperature range signals, an output instruction signal to control charging current and/or charging voltage), and wherein each over-signal threshold of said plurality of over-current thresholds corresponds to at least one temperature range of a plurality of temperature ranges ([0055], temperature range where no current may be caused to flow at the time of charging, which depend on the temperature of the secondary battery 81 itself), and is useful for determining whether said battery is in an over-signal condition ([0055], in accordance with the detected temperature range).
Kimura does not explicitly teach that over-signal threshold is over-current threshold.
Hsieh teaches in a similar field of endeavor of battery protection, that an over-signal threshold which is an over-current threshold can be used (e.g. flowchart block of over-current?) (fig.7) (also refer to current detection block and controller) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the over-current threshold in Kimura, as taught by Hsieh, as it provides the advantage of additional safety operation environment when current variable is included.
Regarding claim 12, Kimura teaches the battery protection system of claim 7, wherein said battery parameter comprises a voltage ([0046], the temperature detection terminal TEDT can detect the temperature of the secondary battery 81 based on the input detected voltage) of a battery cell (e.g. secondary battery 81) (fig.1) in said battery (implicit) and said at least one protection threshold comprises an over-voltage threshold (e.g. output of 21) (fig.1), and wherein said abnormality detection circuit comprises an over-voltage device ([0056], The output control part 22, which includes a transistor device, follows the output instruction signal from the logic part 21 and outputs charging current according to this) that compares said voltage of said battery cell with said over-voltage threshold (e.g. outputs of comparators 11-14) (fig.1).
Kimura does not teach that the over-voltage device is a comparator.
Hsieh teaches in a similar field of endeavor of battery protection, that battery voltage detection includes a comparator (page 1, Each battery is connected with an operational amplifier (OPA) based differential amplifier to transform the battery voltages to a suitable magnitude for the controller’s analog/digital converter (ADC)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the comparator in over-voltage comparator device in Kimura, as taught by Hsieh, as it provides a convenient method of transforming battery voltage to a signal usable by multiplexer and microcontroller, which are predominantly used in the circuit design.
Regarding claim 13, Kimura teaches the battery protection system of claim 7, wherein said battery parameter comprises a signal ([0046], the temperature detection terminal TEDT can detect the temperature of the secondary battery 81 based on the input detected voltage) of said battery (implicit), and said at least one protection threshold comprises an over- signal threshold (e.g. output of 21) (fig.1), and wherein said abnormality detection circuit comprises an over-signal device circuit ([0056], The output control part 22, which includes a transistor device, follows the output instruction signal from the logic part 21 and outputs charging current according to this) that compares said current of said battery with said over-signal threshold (e.g. outputs of comparators 11-14) (fig.1).
Kimura does not explicitly teach that the signal is current. Kimura further does not teach that over-signal device is a comparator.
Hsieh teaches in a similar field of endeavor of battery protection, that battery voltage detection includes a comparator (page 1, Each battery is connected with an operational amplifier (OPA) based differential amplifier to transform the battery voltages to a suitable magnitude for the controller’s analog/digital converter (ADC)). Hsieh also teaches that that a signal is a current (e.g. flowchart block of over-current?) (fig.7) (also refer to current detection block and controller) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included current measurement of battery and the comparator in over-current comparator device in Kimura, as taught by Hsieh, as it provides the advantage of additional safety operation environment when current variable is included and provides a convenient method of transforming battery voltage to a signal usable by multiplexer and microcontroller, which are predominantly used in the circuit design.
Regarding claim 17, Kimura teaches the method for the same reasons as stated in claim 12.
Regarding claim 18, Kimura teaches the method for the same reasons as stated in claim 13.
Regarding claim 20, Kimura teaches the method for the same reasons as stated in claim 5.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/19/2022








	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839